DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projecting prisms adjacent to one another along a line, differing from a circular pattern and the prisms extending in a curved direction crossing the line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-6, 10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to disclose where the reflector includes a plurality of projecting prisms arranged adjacent to one another along a line differing from a circular pattern as now claimed.  Examiner notes that any negative limitation must be supported by the original specification.  Claims 13 and 14 appear to have the same issue.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear what is considered to be a “circular pattern”.  Applicant has failed to provide any specific examples in order to define the metes and bounds of the claimed apparatus.  Claim 3 is rejected because it is unclear how the reflector’s prisms are arranged “differing from a circular pattern” and also “curved” which would appear to be a circular pattern.  Claims 13 and 14 appear to have the same issue.  Claim 3 is rejected because it is unclear how the prisms extend in a curved direction differing from a circular pattern as now claimed.  For the purpose of advancing prosecution, Examiner will assume this claim limitation to be met if and when the reflector may be adjusted.  Claims 4 and 16-17 appear to have the same issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0119320 to Ueda et al. “Ueda” or alternatively, U.S. Publication No. 2016/0313634 to Hotta et al. “Hotta”, either in view of U.S. Patent No. 8,837,051 to Olczak. 
As for Claims 1 and 12-14, Ueda discloses a medical imaging apparatus comprising a gantry in which a bore is formed the bore being formed to accept a subject (e.g. patient) to be imaged (Abstract; Fig. 2 and corresponding descriptions); a carriage (e.g. couch/top plate) configured to move through the bore (Abstract; Paragraph [0033]; Fig. 2 and corresponding descriptions); a screen (63 in Fig. 8 and corresponding descriptions, for example) installed on the couch on which an image is projected by a projector (Abstract); a reflector configured to reflect the image projected on the screen to the patient (67 in Figs. 8, 10 and 18 and corresponding descriptions); and a frame (e.g. support arm) on the couch (65 in Fig. 8 and corresponding descriptions) configured to hold the reflector Ueda explains that the projector may be installed at the front or back of the gantry (Paragraph [0036] also Fig. 18).  Figs. 5-8 depict where a screen (63) is configured to receive an image from a projector including light and where the reflecting plate (67) is configured to receive light directly from the screen to reflect to the patient (Paragraphs [0066]-[0071]).  
While Ueda explains that the reflecting plate 67 may be formed from any materially which can optically reflect to a target (Paragraph [0071]), Ueda does not expressly disclose wherein the reflector includes a plurality of prisms as claimed.  
Likewise, Hotta discloses a medical imaging apparatus (Fig. 1 and corresponding descriptions) comprising a gantry in which a bore is formed, the bore being formed to accept a subject (e.g. patient) to be imaged (Figs. 2-3 and corresponding descriptions); a carriage (e.g. couch configured to support the patient and move through the bore (Paragraph [0023]); a screen (34 in Fig. 3 and corresponding descriptions) on which an image is projected by a projector from a rear (Fig. 3); a reflector (32 in Fig. 3 and corresponding descriptions) configured to receive light directly from the screen and reflect the image displayed on the screen to the patient; and a frame (e.g. holder 38 in Fig. 3) configured to support the reflector on the couch (Paragraph [0043]).  
However, while Hotta explains that the reflecting member 32 can “represent” a Fresnel mirror and include a Fresnel lens, it is not clear if such an arrangement would be considered to include a plurality of prisms as claimed.  
Olczak teaches from within a similar field of endeavor with respect to image displays where a plurality of micro-prisms (304 in Fig. 4 for example, and corresponding descriptions) are configured to reflect a projected image to a user (Column 3, Line 64-Column 4, Line 40).  Examiner notes that the micro-prisms depicted in Fig. 4 are considered to be arranged adjacently along a line, differing from a circular pattern in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the imaging apparatus described by Ueda or Hotta, particularly the reflecting means to include an array of prisms as described by Olczak enhance the reflection of the image presented to the patient.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 2-6 and 15-19, Olczak depicts where the micro-prism array has a predetermined pitch.  Moreover, Ueda makes it clear that the reflecting means 67 can be rotated (Fig. 10).  Accordingly, one skilled in the art would appreciate that in the modified system, the line of arranged prisms can be parallel to a moving direction or along a direction that is different from the line based on the particular size/preferences of the patient in the bore.  Furthermore, depending on the chosen angle, the tilted angle of the prism surface would be different than the angle of the reflector in its broadest reasonable interpretation.  

Claims 2-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta and Olczak as applied to claim 1 above, and further in view of Ueda.  
As for Claims 2-6 and 15-19, Hotta and Olczak disclose an imaging apparatus as described above, however, it is not clear if the reflecting member can rotate.  Hotta also depicts a curved reflecting member (Fig. 4a).  
Ueda teaches from within a similar field of endeavor with respect to projecting an image to a patient undergoing imaging where a reflecting means 67 can be rotated (Fig. 10).  
Accordingly, it would have been obvious to one skilled in the art to have included the rotating means described by Ueda in order to adjust position of the reflection element for various sized patients.  Examiner also notes one skilled in the art would appreciate that in the modified system, the line of arranged prisms can be parallel to a moving direction or along a direction that is different from the line based on the particular size/preferences of the patient in the bore.  Furthermore, depending on the chosen angle, the tilted angle of the prism surface would be different than the angle of the reflector in its broadest reasonable interpretation.  

Claims 3-4, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda/Hotta and Olczak as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0182236 to Pryor.  
Note:  The rejection below is based upon an alternative interpretation of the claims where the prism is actually curved as opposed to rotated (see 35 U.S.C. 112(b) rejection above).  
With respect to Claims 3-4, 16-17 and 19, one skilled in the art would appreciate that in the modified system, the line of arranged prisms can be parallel to a moving direction or along a direction that is different from the line based on the particular size/preferences of the patient in the bore.  Furthermore, depending on the chosen angle, the tilted angle of the prism surface would be different than the angle of the reflector in its broadest reasonable interpretation.  However, it is not clear if the prism array extends with a curvature.  
Pryor teaches from within a similar field of endeavor with respect to projecting systems and methods (Paragraphs [0060]-[0069]) where a prism structure has at least one surface that is optionally curved in order to compensate the projected image for distortion or to achieve desired screen effects (Paragraph [0042]).  
Accordingly, one skilled in the art would have been motivated to have modified the shape of the prism arrangement to be straight or curved as described by Pryor in order to compensate for distortion or achieve desired screen effects.  Such a modification is also considered to be an obvious design choice in the absence of any criticality or unexpected result.  That is, Applicant appears to disclose alternate prism embodiments as suitable equivalent options.      

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda/Hotta and Olczak as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0242260 to Song et al. “Song” and U.S. Publication No. 2002/0167725 to Goto et al. “Goto”.  
As for Claim 10, Ueda/Hotta and Shinohara disclose an imaging apparatus as described above including a reflector.  While Hotta discloses wherein the reflecting member can be configured with a Fresnel lens (Paragraph [0057]), the art of record does not expressly disclose use of a convex lens as claimed.  
Song teaches from within a similar field of endeavor with respect to displaying objects with prism arrangements (Abstract; Paragraphs [0010] and [0067]) where a convex lens may be used to enlarge a projected image (Paragraphs [0067] and [0074]).  
Goto teaches from within a similar field of endeavor with respect to projecting systems and methods where a prism surface and a lens surface are on opposite sides (Paragraph [0294]).  
Accordingly, one skilled in the art would have been motivated to have modified the optical arrangement described by Ueda/Hotta and Olczak to include a convex lens on the opposite side of the prisms taught by Song and Goto to adjust the displayed image properties (e.g. enlarged) as desired.  Such a modification merely involves a simple substitution of one known lens for another (with respect to Hotta) to yield predictable results and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternate Rejection: 
Claims 1-6 and 12-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017/026866 to Sasaki et al. “Sasaki” in view Ueda or alternatively, Hotta.  
Note:  For the Sasaki reference, Examiner will refer to paragraphs on the translated document provided by Applicant in the 09/23/2021 IDS. 
As for Claims 1 and 12-14, Sasaki discloses a medical imaging apparatus (e.g. MRI) having a gantry, bore and carriage (e.g. patient table configured to slide within the bore) and a display system configured to viewed by the patient within the bore (Paragraphs [0002 and [0011]] also, Fig. 1 and corresponding descriptions).  Sasaki explains that the display system includes a display unit (10 in Fig. 1 and corresponding descriptions) and an optical element (20 in Fig. 1 and corresponding descriptions).  The display unit includes a projecting device (11 in Fig. 1) and screen (12 in Fig. 1) such that modulated light is projected onto the screen (Paragraph [0009]).  Light from the screen is then incident on the optical element 20 and is reflected for the viewer (Paragraph [0010]).  Examiner notes that such a configuration would read on the limitation of the incident surface of the reflector receiving light related to the image directly from the screen in its broadest reasonable interpretation.  

    PNG
    media_image1.png
    275
    396
    media_image1.png
    Greyscale

 Sasaki discloses wherein the optical element is a Fresnel reflection mirror with a plurality of convex and concave portions and a reflective film (Fig. 3 and corresponding description).  

    PNG
    media_image2.png
    256
    420
    media_image2.png
    Greyscale

Examiner notes that given the particular arrangement of materials in Fig. 3, the optical element is considered to comprise a plurality of prisms arranged adjacent to one another along a line differing from a circular pattern in its broadest reasonable interpretation in light of Applicant’s specification.  In other words, Fig. 3 of Sasaki and Fig. 10 of the present invention appear to be identical.  
However, while Sasaki explains that the optical element is located on the diagnostic stage (Paragraph [0012]), it is not clear what structure facilitates this positioning above the patient as depicted in Fig. 1.  In other words, it is not clear if Sasaki provides a frame to support the reflector.  
Ueda teaches from within a similar field of endeavor with respect to medical imaging where a medical imaging apparatus comprises a gantry in which a bore is formed the bore being formed to accept a subject (e.g. patient) to be imaged (Abstract; Fig. 2 and corresponding descriptions); a carriage (e.g. couch/top plate) configured to move through the bore (Abstract; Paragraph [0033]; Fig. 2 and corresponding descriptions); a screen (63 in Fig. 8 and corresponding descriptions, for example) installed on the couch on which an image is projected by a projector (Abstract); a reflector configured to reflect the image projected on the screen to the patient (67 in Figs. 8, 10 and 18 and corresponding descriptions); and a frame (e.g. support arm) on the couch (65 in Fig. 8 and corresponding descriptions) configured to hold the reflector Ueda explains that the projector may be installed at the front or back of the gantry (Paragraph [0036] also Fig. 18).  
Likewise, Hotta discloses a medical imaging apparatus (Fig. 1 and corresponding descriptions) comprising a gantry in which a bore is formed, the bore being formed to accept a subject (e.g. patient) to be imaged (Figs. 2-3 and corresponding descriptions); a carriage (e.g. couch configured to support the patient and move through the bore (Paragraph [0023]); a screen (34 in Fig. 3 and corresponding descriptions) on which an image is projected by a projector from a near (Fig. 3); a reflector (32 in Fig. 3 and corresponding descriptions) configured to reflect the image on the screen to the patient; and a frame (e.g. holder 38 in Fig. 3) configured to support the reflector on the couch (Paragraph [0043]).  
Accordingly, one skilled in the art would have been motivated to have included the frame described by Ueda or Hotta to hold the optical reflecting element described by Sasaki in order to position the optical element as desired.  Such a modification would enable accurate display of the data to various sized patients and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 2-6, Sasaki discloses wherein the “prisms” have a pre-determined pitch and form an angle between the reflection surface and the diffusion surface (Fig. 3 and corresponding descriptions)  Moreover, Ueda makes it clear that the reflecting means 67 can be rotated (Fig. 10).  Accordingly, one skilled in the art would appreciate that in the modified system, the line of arranged prisms can be parallel to a moving direction or along a direction that is different from the line based on the particular size/preferences of the patient in the bore.  Furthermore, depending on the chosen angle, the tilted angle of the prism surface would be different than the angle of the reflector in its broadest reasonable interpretation.  

Claims 3-4, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Ueda/Hotta as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0182236 to Pryor.  
Note:  The rejection below is based upon an alternative interpretation of the claims where the prism is actually curved as opposed to rotated (see 35 U.S.C. 112(b) rejection above).  
With respect to Claims 3-4, 16-17 and 19, one skilled in the art would appreciate that in the modified system, the line of arranged prisms can be parallel to a moving direction or along a direction that is different from the line based on the particular size/preferences of the patient in the bore.  Furthermore, depending on the chosen angle, the tilted angle of the prism surface would be different than the angle of the reflector in its broadest reasonable interpretation.  However, it is not clear if the prism array extends with a curvature.  
Pryor teaches from within a similar field of endeavor with respect to projecting systems and methods (Paragraphs [0060]-[0069]) where a prism structure has at least one surface that is optionally curved in order to compensate the projected image for distortion or to achieve desired screen effects (Paragraph [0042]).  
Accordingly, one skilled in the art would have been motivated to have modified the shape of the prism arrangement to be straight or curved as described by Pryor in order to compensate for distortion or achieve desired screen effects.  Such a modification is also considered to be an obvious design choice in the absence of any criticality or unexpected result.  That is, Applicant appears to disclose alternate prism embodiments as suitable equivalent options.      

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Ueda/Hotta as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0242260 to Song et al. “Song” and U.S. Publication No. 2002/0167725 to Goto et al. “Goto”.  
As for Claim 10, Sasaki and Ueda/Hotta disclose an imaging apparatus as described above including a reflector.  While Hotta discloses wherein the reflecting member can be configured with a Fresnel lens (Paragraph [0057]), the art of record does not expressly disclose use of a convex lens as claimed.  
Song teaches from within a similar field of endeavor with respect to displaying objects with prism arrangements (Abstract; Paragraphs [0010] and [0067]) where a convex lens may be used to enlarge a projected image (Paragraphs [0067] and [0074]).  
Goto teaches from within a similar field of endeavor with respect to projecting systems and methods where a prism surface and a lens surface are on opposite sides (Paragraph [0294]).  
Accordingly, one skilled in the art would have been motivated to have modified the optical arrangement described by Sasaki and Ueda/Hotta to include a convex lens on the opposite side of the prisms taught by Song and Goto to adjust the displayed image properties (e.g. enlarged) as desired.  Such a modification merely involves a simple substitution of one known lens for another (with respect to Hotta) to yield predictable results and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10 and 12-14 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  New 35 U.S.C. 112(a) and (b) rejections also necessitated by amendment.  
However, Examiner will address Applicant’s remarks which may still pertain to the rejections above.  For example, regarding the alternate rejection, of Sasaki in view Ueda or Hotta, Applicant argues “Similar to the ‘634 publication, the ‘866 publication also does not disclose or suggest the prisms arranged along a line differing from a circular pattern as claimed.  Instead, the ‘866 publication merely shows prisms arranged in a circular pattern (for example, as shown in Figure 2)” (REMARKS, Page 7).  Examiner respectfully notes that Fig. 2 I just one perspective of the reflector and Applicant ignores Sasaki’s Figs. 1, 3 and 4 which depicts prisms arranged in a line differing from a circular pattern in its broadest reasonable interpretation (see annotated Fig. 1 below).  

    PNG
    media_image3.png
    453
    539
    media_image3.png
    Greyscale



Furthermore, as stated in the rejection above, Sasaki’s Fig. 3 appears to be substantially identical to Applicant’s Fig. 10 where prisms are arranged adjacent to one another along a line (e.g. any line).  


    PNG
    media_image2.png
    256
    420
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    592
    722
    media_image4.png
    Greyscale

  
Thus, the rejection has been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793